DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 7/19/2019.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/19/2019 and 12/29/2020 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCaffrey in US Patent Application Publication 2016/0319841 (“McCaffrey”).
Regarding claim 1, McCaffrey discloses a blade outer air seal assembly, comprising: 	a blade outer air seal 72 (title; abstract) having a plurality of segments extending circumferentially about an axis A and mounted in a support structure via a carrier (68, 74; Fig. 2 and 4), 1).  
Regarding claim 2, McCaffrey discloses the blade outer air seal assembly of claim 1, wherein the cavity extends at least 50% of a circumferential width of the base portion (Fig. 4).  
Regarding claim 3, McCaffrey discloses the blade outer air seal assembly of claim 1, wherein a plurality of grooves are arranged in the cavity (see Fig. 4; in the space between the impingement plate and the carrier there is a groove or slot 114, and the space between lug 110 and 108 could be considered another groove such that claim 3 is read on by McCaffrey).  
Regarding claim 4, McCaffrey discloses the blade outer air seal assembly of claim 1, wherein an impingement plate 82 is arranged between the carrier and the base portion (Fig. 4).  
Regarding claim 5, McCaffrey discloses the blade outer air seal assembly of claim 4, wherein the impingement plate has a plurality of orifices 980 (Fig. 4).  
Regarding claim 6, McCaffrey discloses the blade outer air seal assembly of claim 5, wherein the plurality of orifices are configured to communicate cooling air to the at least one segment (see the flow F2 in Fig. 4).  
Regarding claim 7, McCaffrey discloses the blade outer air seal assembly of claim 4, wherein the impingement plate wraps around a flat portion of the carrier (see Fig. 4; impingement plate 82 extends parallel to the smooth curved surface of the carrier and both extend annularly to form the engine, so the impingement plate could be said to wrap around a flat portion of the carrier, equivalent to the structure disclosed by applicant as understood from specification [0056]and Fig. 6; further, tabs 106 and 104 
Regarding claim 9, McCaffrey discloses the blade outer air seal assembly of claim 4, wherein the impingement plate is a metallic material (paragraph [0049]).  
Regarding claim 10, McCaffrey discloses the blade outer air seal assembly of claim 4, wherein the impingement plate is welded to the carrier (paragraph [0049]).  
Regarding claim 11, McCaffrey discloses the blade outer air seal of claim 1, wherein an inlet hole extends through the carrier into the cavity (necessarily so - somehow flow F1 gets into the cavity, so at some point it had to pass through a hole in the carrier that could be equated to the claimed inlet hole).  
Regarding claim 12, McCaffrey discloses the blade outer air seal of claim 10, wherein the cavity has a lower pressure than a supply pressure (necessarily; flow moves in the direction of high pressure to low pressure).  
Regarding claim 13, McCaffrey discloses the blade outer air seal assembly of claim 1, wherein the carrier is a metallic material (paragraph [0044]).  
Regarding claim 14, McCaffrey discloses the blade outer air seal assembly of claim 1, wherein the at least one segment is a ceramic matrix composite material (paragraph [0049]).  
Regarding claim 15, McCaffrey discloses a gas turbine engine, comprising: 	a compressor section, a combustor section, and a turbine section arranged about an axis of rotation (Fig. 1); 	a blade outer air seal having a plurality of segments extending circumferentially about an axis and mounted in a support structure via a carrier, at least one of the segments having a first hook 
Regarding claim 16, McCaffrey discloses the gas turbine engine of claim 15, wherein a plurality of grooves are arranged in the cavity (see Fig. 4; in the space between the impingement plate and the carrier there is a groove or slot 114, and the space between lug 110 and 108 could be considered another groove such that claim 16 is read on by McCaffrey).  
Regarding claim 17, McCaffrey discloses the gas turbine engine of claim 15, wherein a plurality of holes 980 (Fig. 4) having a diffusor (the space feeding flow to the holes) are arranged in the cavity.  
Regarding claim 18, McCaffrey discloses the gas turbine engine of claim 15, wherein an impingement plate 82 (Fig. 4) is arranged between the carrier and the base portion.  
Regarding claim 19, McCaffrey discloses the gas turbine engine of claim 18, wherein the impingement plate has a plurality of orifices 980 configured to communicate cooling air to the at least one segment (Fig. 4).  
Regarding claim 20, McCaffrey discloses the gas turbine engine of claim 18, wherein the impingement plate wraps around a flat portion of the carrier (see Fig. 4; impingement plate 82 extends parallel to the smooth curved surface of the carrier and both extend annularly to form the engine, so the impingement plate could be said to wrap around a flat portion of the carrier, equivalent to the structure disclosed by applicant as understood from specification and Fig. 6; further, lug 106 and 104 could be considered part of the impingement plate, and those lugs circumferentially boarder lug 110 which is part of the carrier and has a flat portion, so they could be said to wrap around a flat portion of the carrier).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey as applied above with respect to claim 4 in view of Lee et al. in US Patent Application Publication 2005/0058534 (“Lee”).
Regarding claim 8, McCaffrey as applied above is silent to a coating on a surface between the carrier and impingement plate (assuming that the recitation of this language requires a structure beyond simply the surface of a component being equated to a coating).	Lee teaches an analogous gas turbine engine blade outer air seal assembly (Fig. 1 and 2).  Specifically, Lee teaches that in such assemblies, components are typically coated with thermal barrier coatings in order to provide thermal insulation from hot combustion gases (paragraph [0006]).	It would have been obvious to a person having ordinary skill in the art before the effective filing . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170350268 is equally applicable to McCaffrey applied above.  US20090067994 discloses a blade outer air seal with a plurality of grooves in the seal.  US20090285675 discloses a blade outer air seal with an impingement plate attached to a carrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745